COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:         Larry Darnell Eagans v. State of Texas

Appellate case number:       01-21-00420-CR

Trial court case number:     1614756

Trial court:                 184th District Court of Harris County

        The appellate record in this case indicates that the trial court’s certification of
appellant’s right to appeal does not comport with the Texas Rules of Appellate Procedure
because it may be defective. See TEX. R. APP. P. 25.2(d), 25.2(f), 34.5(c)(2); TEX. CODE
CRIM. PROC. art. 44.02; see also Jones v. State, 488 S.W.3d 801, 804–05 (Tex. Crim. App.
2016) (a certification that is correct in form but inaccurate when compared to the record is
defective). The record contains two, identical signed certifications. Each of the trial court’s
certifications, both signed on January 6, 2021, state that the defendant has waived the right
of appeal. See TEX. R. APP. P. 25.2(a)(2). Our review of the clerk’s record indicates that
the certifications may be defective. This order constitutes notice to all parties of the
apparent defective certification of the right of appeal. See TEX. R. APP. P. 37.1.
        The certification appears to be inconsistent with the judgment adjudicating guilt
signed on December 3, 2020. While the appellant waived his right to appeal in the
underlying plea bargain that led to his deferred adjudication, the record does not reflect
that he entered a guilty plea in the subsequent adjudication proceedings. When a defendant
enters into a plea bargain for deferred adjudication community supervision, the plea
bargain is complete at the time he enters his plea of guilty in exchange for deferred
adjudication community supervision. Guerrero v. State, 554 S.W.3d 268, 272 (Tex.
App.—Houston [14th Dist.] 2018, no pet.) (citing Hargesheimer v. State, 182 S.W.3d 906,
913 (Tex. Crim. App. 2006)); see TEX. R. APP. P. 25.2(a)(2). “[W]hen the defendant
appeals from the proceeding on the motion to adjudicate guilt, Rule 25.2(a)(2) will not
restrict appeal . . . .” Hargesheimer, 182 S.W.3d at 913. When a plea bargain does not relate
to the subsequent adjudication hearing, the trial court is required to certify after the
adjudication hearing that the case is not a plea bargain case, and the defendant has the right
to appeal. Id.; Guerrero, 554 S.W.3d at 272.
        The Texas Rules of Appellate Procedure require this Court to dismiss an appeal
unless the record contains a written certification showing that the appellant has the right to
appeal. See TEX. R. APP. P. 25.2(d). The rules also permit amendment of a defective
certification and prohibit this Court from dismissing an appeal based on the lack of a valid
certification when we determine that an appellant has a right to appeal. See TEX. R. APP. P.
25.2(f), 34.5(c)(2), 37.1, 44.4; see also Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).
      Accordingly, we withdraw this appeal from submission, abate the appeal, and
remand the cause to the trial court for further proceedings. The trial court is ordered to
conduct a hearing within 30 days at which a representative of the Harris County District
Attorney’s Office and appellant’s counsel must be present.
       We order the trial court to:
           1) make a finding whether the defendant has the right to appeal under TEX. R.
              APP. P. 25.2(a)(2);
           2) if necessary, execute an amended certification of appellant’s right to appeal;
           3) make any other findings, conclusions, and recommendations the trial court
              deems appropriate; and
           4) enter written findings of fact, conclusions of law, and recommendations as
              to these issues, separate and apart from any docket sheet notations.
See TEX. R. APP. P. 25.2(a)(2), (d), (f), 34.5(a)(12), (c)(2), 37.1.
        The trial court shall have a court reporter, or court recorder, record the hearing. The
trial court clerk is directed to file a supplemental clerk’s record containing the amended
certification of appellant’s right to appeal, if any, and any other findings, recommendations,
and orders of the trial court with this Court no later than 45 days from the date of this
order. See TEX. R. APP. P. 34.5(c)(2). The court reporter is directed to file the reporter’s
record of the hearing within 55 days of the date of this order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record is filed with the Clerk of this Court. The court coordinator of the trial court
shall set a hearing date and notify the parties.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: __July 19, 2022____